DETAILED ACTION	

This action is in response to the amendment and arguments filed on 11/9/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-26 and 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 16-17, 19, 25-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtscher et al. (US 2006/0150754) in view of Saitou et al. (US 2012/0048792) and Tikkanen et al. (US 2006/0156791). 	Regarding claims 16, 25, and 31, Burtscher et al. discloses (see fig. 5) a particle measuring apparatus, comprising: a charging unit (10, 20, 30) to form charged particles from aerosol particles carried by an input flow, and a particle detector (40) to provide an electric current by collecting the charged particles (40 is an electrometer. See paragraph 0053), wherein the charging unit in turn comprises: a counter-electrode (18, see paragraph 0050) to define a charging space, an inlet channel (19) for guiding aerosol particles into the charging space, a corona electrode (12) to form charged particles from the aerosol particles by generating a corona discharge in the charging space (see paragraph 0050), and an outlet channel (112 shown in fig. 1, but is also present in fig.5) for guiding charged particles from the charging space to the detector (flow to 40). 	Burtscher et al. does not disclose a counter electrode having a substantially hemispherical inner portion and wherein the corona electrode and the counter-electrode are arranged together to form an electric field, which generates the corona discharge. 	Saitou et al. discloses (see fig. 33) a counter electrode (53) having a substantially hemispherical inner portion (see hemispherical shape of 53).  	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Burtscher et al. to include the features of Saitou et al. because it can be used to increase a filtering efficiency. .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtscher et al. (US 2006/0150754) in view of Saitou et al. (US 2012/0048792), Tikkanen et al. (US 2006/0156791) and Ouyang et al. (US 2013/0146759). 	Regarding claim 20, Burtscher et al. discloses (see fig. 5) an ion trap (110) to remove ions from the outlet channel (operation of 110). 	Burtscher et al. does not disclose that the ion trap comprises a first deflecting .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burtscher et al. (US 2006/0150754) in view of Saitou et al. (US 2012/0048792), Tikkanen et al. (US 2006/0156791) and Hein et al. (US 2013/0141041). 	Regarding claim 24, Burtscher et al. discloses (see fig. 5) a voltage supply (13). 	Burtscher et al. does not disclose a proximity sensing unit to monitor whether a proper electrical connection is formed between an electrode of the apparatus and the voltage supply. 	 	Hein et al. discloses (see fig. 2) a proximity sensing unit (see paragraph 0028, proximity detection) to monitor whether a proper electrical connection is formed between an apparatus and a voltage supply (see paragraph 0028). 	 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Burtscher et al. to include the features of Hein et al. because it’s used as a means to reduce potential power losses, thus increasing operational efficiencies. 
Allowable Subject Matter
Claims 18, 21-23, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838